Title: To George Washington from Théophile Cazenove, 25 June 1793
From: Casenove, Théophile
To: Washington, George



Sir
Baltimore 25. June 1793.

On my return from my house, at Alexandria, I learnt that a letter, transmitted to me, here, for your Excellency, from Madame de la Fayette, had been put into the post-office. As I am desired, by my friend in England, through whom it was sent me, to inform him, whether it reached your Excellency’s hands, I beg leave to request you will deign to let me know, whether you received that letter: and, if your Excellency think it proper, that your answer to Madame de la Fayette should be forwarded, through my channel, I will readily take charge of it. I have the honor to be, with respect, Your Excellency’s most humble, and most obedient servant

Cazenove

